DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner notes that the Applicant’s inclusion of Fig. 15 resolves the previous drawings objection. Therefore, the Examiner has withdrawn the previous drawings objection. 
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s inclusion of Fig. 15 resolves previous rejection of claims 15-20 under 35 USC 112(b) Further, the Examiner acknowledges that the Applicant’s cancellation of claim 16 resolves the previous rejection of claim 16 under 35 USC 112(b). Therefore, the rejections of claims 15-20 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7 are rejectedKanda et al. (US 2015/0008539) hereinafter “Kanda” in view of Kaya et al. (US 2018/0033854) hereinafter “Kaya”.
Regarding claim 1, Figs. 3-6 of Kanda teaches an integrated circuit (IC) comprising: a substrate (Item SUB); a first switching device well (Item LDR; See Examiner’s Note below) and a termination device well (Item LDF) bordering (Fig. 5) in the substrate (Item SUB) and having a first doping type (N-type); a first switching device (Item LSC; Paragraph 0030; See Examiner’s Note below) overlying (Figs. 3 for plan view and Fig. 5 for cross section) the first switching device well (Item LDR), wherein the first switching device (Item LSC) comprises a gate electrode (Fig. 5, Item GE); a peripheral well (Item IDF) in the substrate (Item SUB) and having a second doping type (P-type) opposite the first doping type (N-type), wherein the peripheral well (Item IDF) has a first sidewall boundary (See Picture 1 below) directly contacting the switching device well (Item LDR) continuously in a first closed path (See Picture 1 below) and further has a second sidewall boundary (See Picture 1 below) directly contacting the termination device well (Item LDF) continuously in a second closed path (See Picture 1 below); a dielectric structure (Item EI) sunken into the substrate (Item SUB); a first field plate (Item FP3) overlying the second sidewall boundary (Fig. 6, See also See Picture 3 below) and on a first sidewall (See Picture 3 below) of the dielectric structure (Item EI); and a spiral structure (Item FPE) overlying (Fig. 3 for plan view) the first switching device well (Fig. 5, Item LDR) and the termination device well (Fig. 6, Item LDF) on the dielectric structure (Item EI), wherein the dielectric structure (Item EI) extends directly from the first field plate (Item FP3) to the spiral structure (Item FPE).
Kanda does not teach where the first switching device comprises a body well, where the body well has a second doping type opposite the first doping type and is recessed into a top of the first switching device well, and wherein the body well directly contacts the first switching 
Figs. 10, 11 and 12 of Kaya teaches an integrated circuit where a switching device comprises a body well (Item DPW) and a gate electrode (Item GE2), where the body well (Item DPW) has a second doping type (P-type) opposite a first doping type (N-type)  and is recessed into a top of a switching device well (Portion of EPI layer in NTR region), and wherein the body well (Item DPW) directly contacts the first switching device well (Portion of EPI layer in NTR region)  at a PN junction (Interface between DPW and EPI layer) underlying the gate electrode (Item GE2), and wherein the body well (Item DPW) is spaced from a sidewall of a peripheral well (Item IDF).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first switching device of Kanda comprise a body well, where the body well has a second doping type opposite the first doping type and is recessed into a top of the first switching device well, and wherein the body well directly contacts the first switching device well at a PN junction underlying the gate electrode, where the first sidewall boundary is spaced from the body well because it results in a distance between the body well and the drain region in a state where the epitaxial layer (Equivalent to the first switching device well) is completely depleted being relatively increased (Kaya Paragraph 0083). 
Examiner’s Note: The Examiner notes that while Kanda does not explicitly use the words “switching device well” and “switching device” Kanda’s teaching of the device (Item LSC) being a level shifter circuit device (Paragraph 0030) and well corresponding to the level shifter device is equivalent to the Applicant’s switching device and corresponding switching device well. Paragraph 0022 of the Applicant’s specification states “…devices 102 are transistors  

    PNG
    media_image1.png
    498
    622
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Kanda Fig. 3)

    PNG
    media_image2.png
    215
    346
    media_image2.png
    Greyscale

Picture 3 (Labeled version of a portion of Kanda Fig. 6)
Regarding claim 5, Fig. 3 of Kanda further teaches where the spiral structure (Item FPE) extends laterally in a spiral shaped path that crosses the second closed path (See Picture 1 above) 


    PNG
    media_image3.png
    500
    622
    media_image3.png
    Greyscale

Picture 2 (Labeled version of Kanda Fig. 3)
Regarding claim 7, the embodiment of Figs 3-6 of Kanda and Kaya teaches all of the elements of the claimed invention as stated above. 
The Embodiment shown in Fig. 3 of Kanda does not teach the integrated circuit comprising: a second switching device well bordering the termination device well in the substrate and having the first doping type; and a second switching device overlying the second switching device well; wherein the peripheral well has a third sidewall boundary directly contacting the second switching device well continuously in a third closed path, and wherein the first field plate extends laterally along the second sidewall boundary beginning proximate the first switching device and ending proximate the second switching device.

It would have been obvious to include the second switching device overlying the second switching device well, shown in Fig. 13 of Kanda, in the integrated circuit of the embodiment shown in Fig. 3 of Kanda because Fig. 13 of Kanda is a recognized modification of Fig. 3 (Kanda Paragraphs 0064 and 0071) and because the addition of the second switching device and the second switching device well allows for connection to a pulse generator circuit (Kanda Paragraph 0069) while also maintaining the same advantages of the integrated circuit shown in Fig. 3 (Kanda Paragraph 0070).     
The embodiment of Fig. 13 does not explicitly show the first field plate (Item FP3) extending laterally along the second sidewall boundary beginning proximate the first switching device and ending proximate the second switching device. However, Paragraph 0071 states that Fig. 13 corresponds to Fig. 10 and Paragraph 0064 states that Fig. 10 is configured in the same way as Fig. 3 except for the presence of the two level coupling transistors (Item TR in Items LSC). Fig. 4 (which is a blowup of Fig. 3) shows where the first field plate (Item FP3) starts near one side of the level shifter (Item LSC) and ends near the other side of the level shifter (Item LSC). Therefore, in the embodiment of Fig. 13, the first field plate (Item FP3) is extending 

    PNG
    media_image4.png
    360
    575
    media_image4.png
    Greyscale

Picture 5 (Labeled version of Kanda Fig. 13)
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 2015/0008539) hereinafter “Kanda” in view of Kaya et al. (US 2018/0033854) hereinafter “Kaya” and in further view of Yoo et al. (US 2014/0024186) hereinafter “Yoo”.
Regarding claim 2, the combination of Kanda and Kaya teaches all of the elements of the claimed invention as stated above except where the integrated circuit further comprises: a high side well overlying the termination device well in the substrate and having the second doping type, wherein the high side well has a first sidewall boundary that directly contacts the termination device well continuously in a third closed path surrounded by the second closed path, but not the first closed path.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the integrated circuit of Kanda further comprise a high side well overlying the termination device well in the substrate and having the second doping type, wherein the high side well has a first sidewall boundary that directly contacts the termination device well continuously in a third closed path as taught by Yoo because having a second dopant type high side well in the termination device well allows for p-type channel devices to be formed in the termination device well (Yoo Paragraph 0041).
While Kanda does not teach where the high side well is surrounded by the second closed path, but not the first closed path, Fig. 5 of Kanda further teaches where the termination device well region (Item LDF) is within a first circuit region (Item HSR), where the first circuit region (Item HSR) is within the second closed path (See Picture 1 above) and separated from the first closed path (See Picture 1 above). Therefore, when the high side well taught by Yoo is included in the termination device well of Kanda as stated above, the high side well will be surrounded by the second closed path, but not the first closed path.
Regarding claim 3, the combination of Kanda, Kaya and Yoo teaches all of the elements of the claimed invention as stated above.
While, Kanda does not teach where the first field plate is on multiple sides of the high side well, Fig. 5 of Kanda further teaches where the termination device well region (Item LDF) is 
Therefore, when the high side well taught by Yoo is included in the termination device well of Kanda, as stated in the rejection of claim 2 above, the first field plate will be on multiple sides of the high side well. 
Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 2015/0008539) hereinafter “Kanda” in view of Yoo et al. (US 2014/0024186) hereinafter “Yoo”, Imai et al. (US 2015/0014783) hereinafter “Imai” and Su et al. (US 2012/0139041) hereinafter “Su” and in further view of Kaya et al. (US 2018/0033854) hereinafter “Kaya”.
Regarding claim 15, Fig. 3-6 of Kanda teaches an integrated circuit comprising: a substrate (Item SUB); a termination device well (Item LDF) in the substrate (Item SUB) and having a first doping type (N-type); a first switching device (Item LSC; Paragraph 0030; See Examiner’s Note below) bordering the termination device well (Item LDF) in the substrate (Item SUB) and comprising a drift well (Item LDR) and a gate electrode (Fig. 5, Item GE), where the drift well (Item LDR) is in the substrate (Item SUB) and has a first doping type; a first circuit region (Item HSR) overlying the termination device well (Item LDF) in the substrate (Item SUB); a termination device contact region (Item HDF2 in Fig. 5, Item HDF3 in Fig. 6) in the substrate (Item SUB) and on the termination device well (Item LDF), wherein the termination device contact region (Item HDF2 in Fig. 5, Item HDF3 in Fig. 6) has the first doping type (N-
Kanda does not teach where the integrated circuit includes a high side well overlying the termination device well and having a second doping type opposite the first doping type.
 Fig. 3G of Yoo teaches an integrated circuit comprising a high side well region (Item 41) overlying a termination device well (Item 31) in a substrate (Item 20) and having a second doping type (Paragraph 0041 where the high side well Item 41 is p-type) opposite to a first doping type (N-type).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the integrated circuit of Kanda further comprise a high side well overlying the termination device well in the substrate and having a second doping type opposite the first doping type as taught by Yoo because having a second dopant type high side well in the termination device well allows for p-type channel devices to be formed in the termination device well (Yoo Paragraph 0041).
When the high side well of the Yoo is included in the termination device well region as stated above, the termination device contact region will extend laterally along a boundary of the high side well.

Fig. 2 of Imai teaches a high side contact region (Item 3a) overlying a high side well (Item 3), which overlies a termination device well (Item 2), where the termination device well (Item 2) is first type doped (N-type) opposite that of the high side well (Item 3), and where a termination device contact region (Item 12a) is the first type doped (N-type) and has a closed path configuration on an outer portion of the termination device well (Item 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the termination contact region taught by the combination of Kanda and Yoo to have a closed path because it allows for better electrical connection between a high side power supply and the termination device well (Imai Paragraph 0072).  
Kanda does not teach where the peripheral well has a protrusion that is buried in the termination device well and protrudes laterally to and terminates at a third sidewall boundary of the peripheral well. 
Fig. 2B of Su teaches an integrated circuit comprising a peripheral well (Combination of Items 160, 160A and 190; See Paragraph 0022 where Items 160 and 190 are formed in the same implantation process) and a termination device well (Item 110), where the peripheral well (Combination of Items 160, 160A and 190) has a protrusion (Item 170) that is buried in the termination device well (Item 110) and protrudes laterally to and terminates at a third sidewall boundary of the peripheral well.

Neither Kanda nor Su explicitly teaches where the protrusion terminates directly under the termination device contact region.
However, Su further teaches where the protruding portion provides an extra conduction path to reduce on-state resistance of a transistor (Su Paragraph 0038). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protrusion terminate directly under the termination device contact region because it provides charge entering into the termination device well via the termination device contact region with an extra conduction path to reduce on-state resistance of the a transistor (Su Paragraph 0038).
Kanda does not teach where the first switching device comprises a body well, where the body well has a second doping type opposite the first doping type and wherein the body well directly contacts the drift well at a PN junction underlying the gate electrode, where the first sidewall boundary is completely spaced from the body well.	
Figs. 10, 11 and 12 of Kaya teaches an integrated circuit where a switching device comprises a body well (Item DPW) and a gate electrode (Item GE2), where the body well (Item DPW) has a second doping type (P-type) opposite a first doping type (N-type)  and is recessed into a top of a switching device well (Portion of EPI layer in NTR region), and wherein the body well (Item DPW) directly contacts the first switching device well (Portion of EPI layer in NTR 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first switching device of Kanda comprise a body well, where the body well has a second doping type opposite the first doping type and wherein the body well directly contacts the drift well at a PN junction underlying the gate electrode, where the first sidewall boundary is completely spaced from the body well because it results in a distance between the body well and the drain region in a state where the epitaxial layer (Equivalent to the first switching device well) is completely depleted being relatively increased (Kaya Paragraph 0083). 
Examiner’s Note: The Examiner notes that while Kanda does not explicitly use the words “first switching device”, Kanda’s teaching of the device (Item LSC) being a level shifter circuit device (Paragraph 0030) is equivalent to the Applicant’s switching device. Paragraph 0022 of the Applicant’s specification states “…devices 102 are transistors or some other switching devices capable of sustained operation the high voltage level. For example the HVMOS device 102 may… partially or wholly define a level shifter…”. Therefore, the level shifter device taught by Kanda reads on the Applicant’s first switching device. 
Regarding claim 17, the combination of Kanda, Yoo, Imai, Su and Kaya teaches all of the elements of the claimed invention as stated above. 
Kanda does not teach where the body well has a protrusion that is buried in the substrate and that protrudes towards the high side well.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the body well include a protrusion that is buried in the switching device well and facing the high side of Kanda because having a protruding portion under a transistor such that a PN junction is formed under a gate of the transistor provides an extra conduction path to reduce on-state resistance of a transistor that is a part of the UHV level shifter device  (Su Paragraph 0038).
While Su does not teach where the protrusion protrudes towards the high side well, as the protrusion in Su protrudes towards the high side, and thus would protrude towards a high side when included in Kanda and Yoo teaches where a high side well would be included in the high side (See rejection of claim 15 above), when the protrusion taught by Su is included in the structure taught by Kanda and Yoo, the protrusion of the body well will protrude towards the high side well. 
Regarding claim 18, the combination of Kanda, Yoo, Imai, Su and Kaya teaches all of the elements as stated above except where the protrusion of the body well and the protrusion of the peripheral well have different lengths.
However, Kanda further teaches where the area of the switching device (Item LSC) is significantly smaller than the area of the termination device well (Item LDF). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protrusion of the body well and the protrusion of the peripheral well have different lengths because different lengths may be required 
Regarding claim 19, Figs. 3-6 of Kanda further teaches where the integrated circuit further comprises: a dielectric structure (Item EI) recessed into a top surface of the substrate (Item SUB); a first field plate (Item FP3) overlying the second sidewall boundary (See Picture 4 below) and on a first sidewall of the dielectric structure (Item EI); and a second field plate (Item FP2) bordering  the termination device contact region (Item HDF3) on a second sidewall of the dielectric structure, wherein the dielectric structure (Item EI) extends continuously from the first field plate (Item FP3) to the second field plate (Item FP2).

    PNG
    media_image5.png
    276
    358
    media_image5.png
    Greyscale

Picture 4 (Labeled version of a portion of Kanda Fig. 4)
Regarding claim 20, Fig. 3 of Kanda teaches where the first and second field plates have top layouts that are C-shaped (See Fig. 4 where the first and second field plates begin at one side of the switching device and end at the other side of the switching device, respectively, and Fig. 3 

    PNG
    media_image6.png
    377
    541
    media_image6.png
    Greyscale

Picture 10 (Labeled version of Kanda Fig. 3)
Allowable Subject Matter
Claims 4, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10, 12-14 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, none of the prior art teaches, suggests, alone or in combination, a first dielectric structure sunken into substrate, wherein the first dielectric structure overlies the sidewall boundary, and adjoins the termination device contact region, continuously along an entirety of the first closed path.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 11/09/2020, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 102 and 35 USC 103, respectively, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaya.
Applicant’s arguments, see REMARKS, filed 11/09/2020, with respect to claim 8 have been fully considered and are persuasive.  Therefore, the rejection of claim 8 has been withdrawn and indicated as allowable subject matter. 
Applicant’s arguments, see REMARKS, filed 11/09/2020, with respect to the double patenting rejection have been fully considered and are persuasive.  Therefore the double patenting rejection has been withdrawn. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891